Citation Nr: 1015429	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected pseudofolliculitis barbae prior to July 15, 
2008.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected pseudofolliculitis barbae from 
July 15, 2008.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected chronic lumbar strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of a right ankle 
fracture.  

5.  Entitlement to an initial compensable evaluation for 
service-connected sarcoidosis.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from August 1983 to August 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Washington, DC.  Original jurisdiction resides with 
the RO in Roanoke, Virginia (the RO).  

The September 2004 rating decision granted service connection 
for the issues currently on appeal.  The Veteran subsequently 
disagreed with the assigned disability ratings and perfected 
an appeal.  

During the pendency of the appeal, increased evaluations from 
noncompensable (zero percent) ratings to 10 percent ratings 
were granted for the Veteran's chronic lumbar strain and 
right ankle disabilities in December 2006.  Additionally, an 
increased evaluation from a noncompensable rating to a 30 
percent rating was granted for the Veteran's service-
connected pseudofolliculitis barbae claim in February 2009; 
effective July 15, 2008.  The Board notes, with respect to 
increased ratings, that with a claim for an original or 
increased rating, the Veteran will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The United States Court of Appeals 
for Veterans Claims (the Court) further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  As 
such, those issues remain in appellate status.  

In July 2009 the Veteran testified at a personal hearing 
which was chaired by the undersigned Acting Veterans Law 
Judge (AVLJ) at the Board's offices in Washington D.C.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a service-connected chronic lumbar strain, 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of a right ankle fracture and 
entitlement to an initial compensable evaluation for service-
connected sarcoidosis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 15, 2008, the Veteran's pseudofolliculitis 
barbae was manifested by exudation, itching and crusting on 
no more than a nonexposed or small area, which is less than 5 
percent of the exposed body or total body, and no more than 
topical therapy has been required during the past 12-month 
period.  The disability does not require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

2.  The medical and other evidence of record does not 
indicate that the Veteran's pseudofolliculitis barbae (prior 
to July 15, 2008) is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

3.  In testimony received at a July 2009 Board hearing, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew his appeal of the issue of entitlement to an initial 
evaluation in excess of 30 percent for service-connected 
pseudofolliculitis barbae from July 15, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae, prior to July 15, 2008, and a 
rating in excess of 30 percent from July 15, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 
Diagnostic Codes 7806, 7813, 20.204 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2009).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
initial evaluation in excess of 30 percent for service-
connected pseudofolliculitis barbae from July 15, 2008.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  
In 2008 however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).

The instant claims arise from granted claims of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  Prior to initial adjudication of 
the Veteran's claim, a letter dated in June 2004 fully 
satisfied the duty to notify provisions regarding service 
connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was also aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims. 

A letter dated in October 2006 provided notice of the manner 
in which VA assigns initial ratings and effective dates.  
Although this letter was not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in October 2006, he was provided ample time 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the Veteran in 
February 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's partial service treatment records 
and post-service VA treatment records are in the file.  The 
Board notes that the Veteran service treatment records from 
August 1983 to May 1987 are unavailable.  See a May 2008 
formal finding that a portion of the Veteran's service 
treatment records are unavailable for review.  The Veteran 
was notified that these records were unavailable in May 2008, 
and the RO encouraged the Veteran to submit any copies of 
these records that he may have in his possession.  The 
Veteran responded that he had no such records in his 
possession.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a Veteran's service treatment 
records.  The Board finds, however, that no useful purpose 
would be served in remanding this matter for more 
development.  In this case, the RO has attempted to locate 
the Veteran's complete service treatment records.  The RO 
first submitted a request to the NPRC in December 2006, 
asking for all available military treatment records.  
Additionally, in a January 2007 response, the NPRC indicated 
that the records were not located in that location.  The 
aforementioned May 2008 formal finding of unavailability 
details the extent to which VA has gone to recover the 
Veteran's service treatment records from August 1983 to May 
1987.  There is no indication that the service medical 
records still exist and are obtainable.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  In light of the foregoing 
unsuccessful efforts on the part of VA to obtain these 
records and the Veteran's response that he does not have 
copies of these records, the Board concludes that further 
efforts to locate and obtain these records would be futile. 

In passing, the Board notes that the unavailability of these 
records does not appear to have a material affect on the 
merits of this decision, as the issues contained herein are 
concerned with the assigned disability ratings of the 
Veteran's service-connected disabilities for the time period 
after the Veteran's active service and, as will be explained 
in detail, the evidence is sufficient to rate the Veteran's 
skin disabilities.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided a VA examination in connection with his claims in 
July 2004 and QTC examinations in December 2006 and July 
2008.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board notes that it does not appear that the 
Veteran's claims file was not provided to or reviewed the QTC 
examiners.  However, a medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Despite the absence of the claims 
folder, the evidence shows that the examiners obtained an 
acute medical history from the Veteran.  In assessing the 
level of disability of the Veteran's pseudofolliculitis 
barbae, the examiners reviewed the Veteran's medical history, 
recorded his current complaints, and conducted appropriate 
physical examinations before rendering appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.  In fact, on an April 2009 Appeal Pre-
Certification Review generated by the Veteran's 
representative notes that the case had been reviewed by the 
representative and was ready for certification to the Board.  
On that form, the Veteran's representative did not check 
boxes indicating that the medical examiners were incomplete 
or inadequate or that a medical opinion was required.  
Accordingly, the Board concludes that VA has satisfied it 
duty to obtain adequate examinations in conjunction with the 
issues decided herein.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


INCREASED RATINGS

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

1.  Entitlement to an initial compensable evaluation for 
service-connected pseudofolliculitis barbae prior to July 15, 
2008  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, 
supra.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 6846.  See Tedeschi, supra.

As noted above, the September 2004 rating decision granted 
service connection for pseudofolliculitis barbae with a 
noncompensable disability rating.  The RO has rated this skin 
condition by analogy pursuant to Diagnostic Codes 7813-7806.  
See 38 C.F.R. § 4.20 (2009) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

Under Diagnostic Code 7813, dermatophytosis is be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  
Diagnostic Code 7806 [dermatitis or eczema] appears to be the 
most appropriate because the Veteran's pseudofolliculitis 
barbae symptomatology consists of pain, itching, macular-
papular eruption, including generalized erythema and in-grown 
hairs with papules.  Such symptoms are congruent with those 
of dermatitis or eczema.

With respect to rating the disability under Diagnostic Code 
7800 [disfigurement of the head, face, or neck], the medical 
evidence of record prior to July 15, 2008, including the July 
2004 VA examination report and the November 2006 QTC 
examination report, does not indicate that the Veteran 
experiences any of the eight characteristics of disfigurement 
or would otherwise qualify for a compensable rating under 
Diagnostic Code 7800.  Further, there is no evidence of any 
other scars related to the service-connected 
pseudofolliculitis barbae which would allow for rating under 
Diagnostic Codes 7801-7805. 

Accordingly, after consideration of all potentially 
applicable rating criteria the Board finds that the Veteran 
is appropriately rated under Diagnostic Code 7806. The 
Veteran and his representative have not argued that a 
different Diagnostic Code would be more appropriate, but 
rather have contended that a compensable rating is warranted 
under the currently assigned diagnostic code.

Initially, the Board observes that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were again amended in October 
2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  The Veteran's claim dates from June 2004.  
Accordingly, the Board will apply the post-August 2002 and 
pre-October 2008 schedular criteria for rating skin 
disabilities.

Under Diagnostic Code 7806, a 10 percent rating is warranted 
for at least 5 but less than 20 percent of the entire body or 
at least 5 but less than 20 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12-month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

Concerning the Veteran's claim for an initial compensable 
evaluation for service-connected pseudofolliculitis barbae 
prior to July 15, 2008, the Board has reviewed the evidence 
of record prior to July 15, 2008 and, for reasons that will 
be expressed in greater detail below, finds that the overall 
level of symptomatology associated with the Veteran's skin 
disability is not consistent with the criteria enumerated for 
an initial 10 percent disability rating.  

In order to qualify for a 10 percent disability rating, the 
evidence must show at least 5 but less than 20 percent of the 
entire body or at least 5 but less than 20 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of less than 6 weeks during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Regarding the area affected, the July 2004 VA examiner 
reported that the Veteran's service-connected described the 
Veteran's pseudofolliculitis barbae as moderate with no 
present infection at the time of examination.  The Veteran 
reported that he could not shave because of the skin 
disorder.  The July 2004 VA examination report does not 
comment on the percentage of the total or exposed body 
surface area was affected by the Veteran's service-connected 
pseudofolliculitis barbae. 

Similarly, the December 2006 QTC examiner noted that the 
Veteran's pseudofolliculitis barbae was, again, not infected 
during the examination.  However, the QTC examiner noted the 
Veteran's reports of papules which occurred after shaving.  
There was no ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
With regard to amount of surface area affected, the QTC 
examiner noted that the Veteran's pseudofolliculitis affected 
less than 1 percent of the total body surface area and zero 
percent of the exposed body surface area.  These measurements 
are far less than the criteria for a 10 percent disability 
rating under Diagnostic Code 7806 prior to July 15, 2008.  

Moreover, there is no competent evidence that the Veteran's 
more than 5 percent of the Veteran's entire body or 5 percent 
of his exposed skin was affected by his service connected 
pseudofolliculitis barbae.  In reaching this conclusion, the 
Board recognizes the Veteran's contentions as to the severity 
of his pseudofolliculitis barbae.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions are not 
competent medical evidence that provides a basis for the 
assignment of an initial compensable rating for 
pseudofolliculitis barbae. In this regard, the Veteran as a 
lay person is not competent to provide a medical opinion 
regarding the extent of coverage of his service-connected 
skin disability.  The Board has placed greater probative 
weight on the opinion proffered by the examiner in December 
2006 who, as a trained medical profession, is versed in the 
practice of rendering clinical diagnoses.  

Turning to the matter of medications, during the December 
2006 QTC examination, the Veteran reported that he used over 
the counter topical medication for his skin condition.  
However, there is no competent medical evidence that the 
Veteran has ever used corticosteroids or immunosuppressive 
drugs for treatment of his pseudofolliculitis barbae.  As 
such, the Veteran does not meet the criteria for a 10 percent 
disability rating under Diagnostic Code 7806 concerning 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12-month period prior to July 
15, 2008.  

The Board also considered the assignment of a rating in 
excess of 10 percent under Diagnostic Code 7806.  However, 
the medical evidence prior to July 2008 does not show that 
the Veteran's skin symptomatology involves 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period. Accordingly, a 30 percent disability rating 
under 7806 is not warranted prior to July 15, 2008.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson, supra.  
Indeed, as noted in the Introduction, staged ratings are 
already in effect for the Veteran's service-connected 
pseudofolliculitis barbae.  However, the Board finds that 
there is no evidence that the Veteran's service-connected 
pseudofolliculitis barbae increased in severity during a 
particular time period of the appeal (September 1, 2003 and 
July 15, 2008); therefore, further staged ratings are 
unnecessary.  

In summary, for the reasons stated above, the Board finds 
that an initial compensable disability rating may not be 
assigned for the Veteran's service-connected 
pseudofolliculitis barbae prior to July 15, 2008.  

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptomatology associated with 
his service-connected pseudofolliculitis barbae involve 
irritation of the skin.  Such impairment is specifically 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disabilities.  The rating 
criteria are not inadequate.  A higher rating is available 
for under the Diagnostic Codes for this disability, however 
the Veteran simply does not meet those criteria.  Therefore, 
the Board finds no basis for further action on this question 
with regard to this issue.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected pseudofolliculitis barbae from July 15, 
2008

Concerning the Veteran's claim for an initial evaluation in 
excess of 30 percent for service-connected pseudofolliculitis 
barbae from July 15, 2008, under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  

While the Veteran, through his representative, expressed his 
belief that a 30 percent rating was warranted at all times 
during the course of the appeal, the Board observes that the 
Veteran clearly expressed his satisfaction with the 30 
percent rating assigned from July 15, 2008 at his hearing 
before the Board.  In particular, the Veteran's 
representative acknowledged that the Veteran was satisfied 
with the assignment of the 30 percent rating, but felt that 
such rating had been static the whole time.  In essence, the 
Veteran was contending that the 30 percent rating was 
warranted prior to July 15, 2008.  As indicated above, the 
Board has determined that the criteria for such rating were 
not meet prior to July 15, 2008.  

In light of the Veteran's satisfaction with the 30 percent 
rating assigned for the period from July 15, 2008, the Board 
concludes that there remain no allegations of errors of fact 
or law for appellate consideration with respect to the 
assignment of the disability rating for that period.  In this 
regard, the Board notes that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  As 
the Veteran has expressed his satisfaction with the 
disability evaluation assigned from July 15, 2008, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review a claim for 
entitlement to a rating in excess of 30 percent from July 15, 
2008, and such is dismissed.


ORDER

Entitlement to an initial compensable evaluation for service-
connected pseudofolliculitis barbae prior to July 15, 2008, 
is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected pseudofolliculitis barbae from July 15, 
2008 is dismissed


REMAND

3.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected chronic lumbar strain  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of a right ankle 
fracture  

5.  Entitlement to an initial compensable evaluation for 
service-connected sarcoidosis  

The Veteran alleges that his service-connected chronic lumbar 
strain, residuals of a right ankle fracture and sarcoidosis 
warrant higher evaluations.  Upon review of the claims file, 
the Board finds that additional development is necessary 
prior to the adjudication of these claims.

The Board notes that, at the July 2009 Travel Board hearing, 
the Veteran asserted that the symptomatology associated with 
his service-connected chronic lumbar strain, residuals of a 
right ankle and sarcoidosis had increased in severity since 
his most recent July 2008 VA examination.  The Veteran 
specifically noted locking and swelling in his right ankle 
associated with his service-connected residuals of a right 
ankle injury and numbness in his right hip and leg associated 
with his service-connected chronic lumbar strain.  The 
Veteran additionally testified that his service-connected 
sarcoidosis has recently resulted in shortness of breath.  
See the July 2009 VA hearing transcript at pages 3-5 and 8.  
The Board notes that these symptoms were specifically noted 
to be absent during the July 2008 QTC examination. Thus, it 
appears that the Veteran's service-connected chronic lumbar 
strain, residuals of a right ankle injury and sarcoidosis may 
have worsened.  

The Court has held that a Veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, these claims must be remanded 
in order to afford the Veteran a VA examination to determine 
the current severity of his service-connected chronic lumbar 
strain and residuals of a right ankle injury disabilities.  

Additionally, concerning the Veteran's service-connected 
sarcoidosis, the Veteran testified that he was receiving 
continuous VA treatment, to include bi-annual MRI's.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of the VA, an attempt 
to obtain those reports must be made.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.  Accordingly, all recent 
VA treatment records, to include any MRI test reports should 
be obtained and associated with the Veteran's claims folder.

Furthermore, the Veteran testified at his hearing that his 
right X-rays of his right ankle had been taken 30 to 60 days 
prior to the hearing.  Efforts should be made to associate 
these records with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to obtain 
any additional pertinent evidence not 
currently of record, to include the 
recent radiographic studies of his right 
ankle referenced during his 2009 Board 
hearing. 

Additionally, the RO/AMC should contact 
the VAMC in Washington, DC, and request 
copies of all of the Veteran's treatment 
records, to include all MRI reports.

If any of the requested records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran notified in 
writing.

2.  Provide the Veteran with VA 
orthopedic and neurological examinations 
in order to determine the current 
severity of his service-connected chronic 
lumbar strain and residuals of a right 
ankle injury disabilities.  The claims 
folder must be made available to the 
examiner(s) and pertinent documents 
therein should be reviewed by the 
examiner(s).  The examiner(s) must note 
in the examination report(s) that the 
claims folder was reviewed in conjunction 
with the examination(s).  

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, the examiner(s) should note 
the Veteran's ranges of motion for both 
his lumbar spine and his right ankle, as 
well as any neurological complaints 
associated with his chronic lumbar 
strain.  

The examiner should comment as to whether 
the lumbar spine or the right ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disabilities (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms).  
The examiner(s) should also discuss 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine or right ankle are 
used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).

The complete rationale for any opinions 
expressed should be provided.

3.  The Veteran should be scheduled for 
an appropriate examination to determine 
the nature and severity of the 
sarcoidosis.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  

All necessary tests and studies, 
including PFT, should be performed and 
clinical manifestations should be 
reported in detail.  Findings should 
specifically include post-bronchodilation 
readings for FEV-1, FEV-1/FVC, DLCO (SB).  
If indicated and equipment is available, 
maximum exercise capacity set forth in 
ml/kg/min oxygen consumption (with 
cardiorespiratory limit) should be 
provided.  

It should also be noted whether the 
Veteran experiences any cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute 
respiratory failure, or whether he 
requires outpatient oxygen therapy and/or 
corticosteroid treatment.

The examiner should also indicate whether 
there is any extra-pulmonary involvement 
related to the Veteran's sarcoidosis.  If 
so, the examiner should describe the 
involvement in detail identifying the 
specific body systems involved.  

The complete rationale for any opinions 
expressed should be provided.

4.  Then, the RO/AMC should readjudicate 
the claims.  If the benefits sought 
remain denied, the Veteran and his 
representative should be provided a SSOC.  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


